Citation Nr: 1511591	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  08-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) and asthma.

2.  Entitlement to service connection for sleep apnea, including as secondary to the COPD and asthma and/or service-connected diabetes mellitus.

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A), including whether the Regional Office properly discontinued this benefit effective March 1, 2008.


REPRESENTATION

Veteran represented by:	Rafael Modet, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Driever


INTRODUCTION

The Veteran served on active duty in the military from April 1964 to February 1968.

This appeal to the Board of Veterans' Appeals (BVA/Board) is from December 2007 and June 2008 rating decisions in which the Department of Veterans Affairs (VA) Regional Office (RO) denied the Veteran's claim of entitlement to service connection for obstructive sleep apnea and his petition to reopen his previously-denied claim for service connection for COPD and asthma (claimed as decreased pulmonary function due to methylacetoacetate exposure), also discontinued his award of SMC based on the need for regular A&A, effective March 1, 2008, on the basis that the RO's October 2006 rating decision awarding this benefit had involved clear and unmistakable error (CUE).

The Veteran testified in support of the latter claim during a hearing at the RO before a local Decision Review Officer (DRO) in November 2007.  Later, the Veteran also requested a hearing before the Board in support of his other claims.  In July 2013, however, after the Board sought clarification regarding the request, the Veteran's representative submitted a statement asking the Board to proceed with the appeal without this additional hearing.  The Board thus considers that additional hearing request withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) (2014).

In September 2010, the Board confirmed the RO's denial of service connection for sleep apnea and the petition to reopen the previously-denied claim for service connection for COPD and asthma.  The Board instead remanded the claim for SMC based on the need for A&A, including insofar as whether the RO had properly discontinued this benefit effective March 1, 2008, so this other claim could be further developed by providing the Veteran a required statement of the case (SOC) in response to his initiation of an appeal concerning this additional claim by having filed a timely notice of disagreement (NOD).

At the time of the Board's decision, the appeal included still additional claims, namely:  (1) of entitlement to an increased rating for peripheral neuropathy with foot drop of the right lower extremity, including whether the reduction of the rating from 60 to 40 percent was proper; (2) entitlement to an increased rating for peripheral neuropathy of the left lower extremity, including whether the reduction of the rating from 40 to 20 percent was proper; and (3) entitlement to service connection for phlebitis of the lower extremities, including as secondary to 
service-connected type II diabetes mellitus or the associated peripheral neuropathy of the lower extremities.  The Board found the reduction of the 60 percent rating proper and denied the assignment of a rating higher than 40 percent for the peripheral neuropathy of the right lower extremity, also found the reduction of the 40 percent rating for the peripheral neuropathy of the left lower extremity proper, but granted a 30 percent rating (so beyond the existing 20 percent) for that disability, effective May 24, 2006.

The Board remanded the claim of entitlement to service connection for phlebitis of the lower extremities, including as secondary to the service-connected type II diabetes mellitus or the associated peripheral neuropathy of the lower extremities, so the RO could further develop this claim.  And in October 2012, following an additional remand and later return of the case to the Board, the Board granted this claim, so it is no longer before the Board since the Veteran had to, in response, separately appeal the rating and effective date eventually assigned for this disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Concurrently, the Veteran appealed the Board's September 2010 decision to the U.S. Court of Appeals for Veterans Claims (CAVC/Court).  In February 2013, the Court issued a Memorandum Decision that:  (1) remanded to the Board the claim for service connection for sleep apnea; (2) reversed the Board's denial of the petition to reopen the claim for service connection for a respiratory disorder; 
(3) remanded to the Board the claim for restoration of the 60 percent rating for peripheral neuropathy of the right lower extremity; and (4) affirmed the Board's denial of restoration of the prior assigned rating for the peripheral neuropathy of the left lower extremity.

In a decision issued in response in May 2014, the Board reinstated the 60 percent rating assigned the Veteran's right lower extremity peripheral neuropathy, effective March 1, 2008, and reopened his claim for service connection for COPD and asthma.  Rather than immediately decide, however, the Board remanded the reopened claim to the RO for de novo consideration on the underlying merits and a VA examination, during which an examiner was to address whether the claimed respiratory condition was etiologically related to the Veteran's verified in-service participation in Project SHAD (Shipboard Hazard and Defense).  As well, the Board remanded the claim for service connection for sleep apnea to the RO on the basis that it was "inextricably intertwined" with the claim for service connection for a respiratory disorder.  

By that time, the Veteran additionally had perfected an appeal of his claim for SMC based on the need for A&A, including as concerning whether the RO properly had discontinued this benefit effective March 1, 2008, thereby necessitating its merger with the other claims that also were on appeal.  The Board remanded this claim to the RO for a VA examination, during which an examiner was to determine whether the Veteran was in need of regular A&A.

In this decision the Board is readjudicating this claim for A&A.  But the claims of entitlement to service connection for COPD and asthma and for service connection for sleep apnea, including as secondary to the COPD and asthma and/or service-connected type II diabetes mellitus, require still further development, so the Board is again remanding these claims to the Agency of Original Jurisdiction (AOJ).  

All of the claims at issue in this appeal have been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

VA processed this appeal entirely electronically utilizing Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, all future consideration of this appeal must remain mindful of this electronic record.

As indicated in the May 2014 decision, on a VA Form 9 (Substantive Appeal), received in May 2011, the Veteran had raised additional claims for consideration, including of entitlement to an increased rating for status post brain aneurysm and to reopen a claim for service connection for motion sickness.  To date, however, the AOJ has not taken any action in response to that previous referral, so the Board is again referring these claims for all necessary development and consideration.


FINDING OF FACT

In October 2006, when the RO determined the Veteran was entitled to SMC based on the need for regular A&A, it was privy to the correct facts then of record, including evidence showing a need for assistance even with routine activities of daily living (ADLs), and correctly applied the pertinent statutory and regulatory provisions then in effect.


CONCLUSION OF LAW

The October 2006 rating decision in which the RO awarded the Veteran SMC based on the need for A&A, effective March 1, 2008, did not involve CUE, thereby necessitating restoration of that award.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.105(a), (e), 3.350, 3.352 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, also of the portion of the evidence the claimant is to provide versus the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  As well, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

Here, the Board need not discuss whether VA complied with the VCAA's requirements.  Rather, given the entirely favorable disposition in this case, there simply is no possibility of prejudicing the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on the party attacking the agency's decision, and the error, even if shown to have occurred, must be of the type that is outcome determinative of the claim).  In any event, the VCAA generally does not apply to claims involving CUE, whether the RO or Board issued the decision being collaterally attacked.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (claims involving CUE are not conventional appeals, but rather requests for revision of previous decisions, a collateral attack of a final decision, demanding a claimant establish error on the basis of the evidence of record at the time of that decision).  


II.  Analysis

The Veteran has several service-connected disabilities that, in combination, are rated 100-percent (so totally) disabling and have been effectively since May 24, 2006.  By rating decision dated in October 2006, the RO also awarded him SMC based on the need for regular A&A - effective May 24, 2006.  By rating decision dated in March 2007, however, the RO revised its stance, finding CUE in that earlier decision and consequently proposed to discontinue this additional benefit.  The RO provided the Veteran the required notice of this intention and opportunity for a hearing on the matter before actually implementing the proposal.  See 38 C.F.R. § 3.105(e) (2014) (when reduction in a rating is considered warranted and the lower rating results in a discontinuance of compensation payments currently being made, it is necessary to follow certain procedural guidelines to implement the reduction).  According to a December 2007 rating decision, the revocation of this additional benefit would take effect prospectively as of March 1, 2008.  It did, and in response the Veteran is requesting restoration or reinstatement of this benefit as of the date of its termination.  

A disability rating may be reduced; however, the circumstances under which this may occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Once such circumstance occurs when a prior decision awarding the rating is found to involve CUE.  38 C.F.R. § 3.105(a) (2014).  

In determining whether the RO's October 2006 rating decision involves CUE, the Board must consider whether:  (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the adjudicator incorrectly applied the statutory or regulatory provisions extant at the time; and (2) the error is undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  A determination that there was CUE in a prior decision must be based on the record and law that existed at the time of the prior adjudication in question.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence that may be used in such determinations); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43 (1993) (CUE is one of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error). 

In its October 2006 rating decision at issue, the RO cited the laws and regulations pertinent to claims for SMC based on the need for regular A&A, and they are the same as in effect today.  There are two types of SMC available to a claimant who is unable to care for himself.  Under 38 U.S.C.A. § 1114(l), SMC is payable if, as a result of service-connected disability, the claimant has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular A&A of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

The following factors will be accorded consideration in determining whether one is in need of regular A&A of another person:  (1) an inability to dress or undress oneself or to keep oneself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) an inability to feed oneself because of the loss of coordination of upper extremities or because of extreme weakness; (4) an inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect one from the hazards or dangers incident to one's daily environment.  38 C.F.R. § 3.352(a). 


It is not required that all the disabling conditions enumerated in § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular A&A, not that there be a constant need.  The finding must be based on the actual requirement of personal assistance from others.

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether a claimant is in need of regular A&A of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  That the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

SMC also is payable if the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C. 1114(s); 38 C.F.R. § 3.350(i)(2).

In its October 2006 rating decision at issue, the RO focused primarily on the Veteran's service-connected diabetes and its complications and found that the record established exacerbation of this condition.  The RO cited medical evidence, including a specific opinion and comments from the Veteran's caregiver, demonstrating that the Veteran's diabetes-related bilateral peripheral neuropathy necessitated the A&A of another for bathing, dressing, shopping and chores.  The RO indicated the Veteran also was morbidly obese, which played a role in his need, but weighed that fact with the remainder of evidence.  The RO found that the peripheral neuropathy symptoms had progressed and that, although it had not yet resulted in the actual "loss of use" of his right foot (foot drop on that side), it physically limited him to the confines of his home or domicile.  The RO thus concluded this evidence satisfied the criteria for an award of SMC based on A&A.  

Indeed, at that time of that decision, the RO was privy to the correct facts.  The record included not only the medical evidence the RO cited, but treatment records showing the Veteran was in need of A&A owing to multiple medical conditions, most of which were service connected.  As adjudicator, the RO properly weighed this evidence to determine whether the service-connected disabilities, alone, were of sufficient severity to necessitate the A&A of another person.  Certainly reasonable minds could have differed on this determination.

The RO then applied these facts to the law, specifically, 38 U.S.C.A. § 1114(l).  
Confusingly, it also discussed law that was not relevant to its ultimate decision.  Specifically, it improperly focused on whether the Veteran had a single service-connected disability rated 100-percent disabling - a determination necessary only if considering entitlement to SMC on account of being housebound (HB).  See 38 U.S.C. 1114(s).  The RO did so harmlessly, however, as it acknowledged the absence of this and then went on to discuss why, despite this absence, an award of SMC based on the need for A&A was nevertheless appropriate.  Establishing the need for A&A does not require a claimant have a single service-connected disability rated 100-percent disabling.  

Because of this, the RO acted properly in October 2006 when it granted the Veteran SMC based on the need for A&A.  It was privy to the correct facts then of record, including evidence showing a need for this level of assistance - that is, even with routine ADLs.  As well, the RO correctly applied the pertinent statutory and regulatory provisions then in effect, albeit in conjunction with a harmless discussion of irrelevant law.  The Board thus concludes that the decision did not involve CUE.  

The October 2006 rating not involving CUE, the award of SMC based on the need for A&A must be restored, retroactively effective from March 1, 2008, coinciding with the date this benefit was terminated.


ORDER

Restoration/reinstatement of SMC based on the need for A&A is granted retroactively effective from March 1, 2008.


REMAND

The Board sincerely regrets the additional delay that invariably will result from remanding, rather than immediately deciding, the remaining claims of entitlement to service connection for COPD and asthma, and for sleep apnea, including as secondary to the COPD and asthma and/or service-connected diabetes mellitus, but this additional development is necessary to ensure the record is complete so the Veteran is afforded every possible consideration concerning these other claims.

Since the Board remanded these claims to the AOJ for additional development in May 2014, the AOJ undertook some, but not all, of the previously-requested development.  For instance, the AOJ attempted to obtain additional information, including a fact sheet, on SHAD, but as the Veteran indicated in subsequently submitted written statements, this information is already of record.  Indeed, this information can be found in multiple places in his electronic file.  


In December 2014, it became clear that the Veteran had not yet received a copy of the Board's May 2014 decision/remand. so the AOJ mailed the Veteran a copy, and in response he added comments and sent them back to the AOJ.  But for reasons unknown, the AOJ did not afford, or even attempt to afford, the Veteran VA examinations, as instructed.  Such action must be taken on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (claimant entitled to compliance with a remand directive and Board commits error as a matter of law in failing to ensure this compliance). 

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination for the purpose of determining the etiology of his claimed respiratory disorder.  (If, for any reason, an examination cannot be completed, instead transfer the claims file to an examiner for an opinion based on the evidence of record.)  Ask the examiner to do the following:

a.  Review the Veteran's electronic record and indicate in writing that the review included all pertinent evidence.  

b.  Record the Veteran's history of respiratory problems.

c.  Conduct all indicated tests and studies.


d.  Diagnose all respiratory disability confirmed to exist on examination or that has been present at any time during the course of this appeal, meaning since the filing of the claim for this disability, even if now resolved.  

e.  Offer an opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any currently diagnosed respiratory disability (including, but not limited to, COPD and asthma) is directly related or attributable to the Veteran's military service from April 1964 to February 1968, including his verified participation in Project SHAD with attendant exposure to methylacetoacetate.  
In so opining, refer to documents of record discussing Project SHAD and noting a higher prevalence of respiratory disorders amongst Project SHAD participants.  See March 14, 2003, October 22, 2003, January 16, 2004, May 13, 2009, January 19, 2012, and July 1, 2014 entries in Virtual VA.

f.  Discuss the underlying rationale for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions or to accepted medical authority.  


g.  If unable to respond to this inquiry without resorting to mere speculation, so state in the report but, even more importantly, discuss why it is not feasible or possible to provide a more definitive response - such as by indicating whether additional evidence or other procurable data is needed, there are multiple possible etiologies with none more prevalent than another, the limits of medical knowledge have been exhausted, or whatever may be the case.

2.  Review the examination report to ensure it contains this necessary information.  If it does not, return it to the examiner for correction.  

3.  Then readjudicate the claims for service connection for COPD and asthma and for sleep apnea in light of this and all other additional evidence, including the latter on a secondary basis.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.


The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


